Citation Nr: 0301686	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-05 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected death pension benefits in the amount of 
$19,552.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  The veteran died in April 1996.  The 
appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In May 1996, following the death of her husband, the 
appellant filed for Dependency and Indemnity Compensation 
(DIC) and death pension.  In her application she noted that 
she believed she was eligible for a survivor benefit pension 
(SBP) annuity and requested that the RO check for a file 
under the veteran's claims file number.

2.  The appellant was awarded nonservice-connected death 
pension benefits effective from May 1996 in a letter from the 
RO dated in August 1996.  In this letter and in others sent 
subsequently, she was notified that as a condition of this 
award, it was her responsibility to report any changes in 
income.

3.  In May 1997, Defense Finance and Accounting Service 
(DFAS) notified the RO that the appellant became entitled to 
an SBP annuity effective as of April 1996; DFAS later 
notified the RO that the first SBP check was issued to the 
appellant in May 1997.  

4.  In September 2000, the RO terminated the appellant's VA 
death pension award retroactive to May 1996; the termination 
date was later changed to June 1, 1997, creating an 
overpayment that was calculated at $19,552.

5.  The events leading to the creation of the overpayment of 
nonservice-connected death pension benefits were not due to 
unfair or deceptive dealings on the part of the appellant.


CONCLUSION OF LAW

Consideration of waiver of recovery of the $19,552.00.00 
payment is not precluded by bad faith.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963, 1.965(b) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

By this decision, the Board holds that consideration of 
waiver of recovery of the overpayment created by the 
appellant's unreported SBP income is not precluded by bad 
faith, and is remanding for further development by the RO, 
including compliance with the duties to notify and assist, as 
mandated by VCAA.  Hence, any failure to comply with VCAA 
requirements as this point is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.963.  In 
essence, "equity and good conscience" means fairness to 
both the veteran and to the government.  38 C.F.R. § 
1.965(a).  However, the law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation or (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  It should be 
emphasized that only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of the loan guaranty 
indebtedness.  38 U.S.C.A. § 5302(c).

In determining income for the purposes of nonservice-
connected death pension benefits, payments of any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a) 
(2000).

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that he will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1) (2002).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense."  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of 
the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) has invalidated the use of the above-cited phrase as 
an appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in the circular 
was inconsistent with the regulation and cannot be an 
appropriate basis for a bad faith determination.  Id.

In the present case, the appellant filed for DIC and death 
pension in May 1996, following the April 1996 death of her 
husband.  In her application she noted that she believed she 
was eligible for a SBP annuity and requested that the RO 
check for a file under the veteran's claims file number.  She 
listed income from stocks, bonds, and bank deposits.  Under 
monthly income from military retirement, she indicating the 
amount was "pending."

In August 1996, the RO awarded nonservice-connected death 
pension benefits effective from May 1996.  Notice was given 
by two letters dated in August 1996.  Both letters notified 
the appellant that, as a condition of this award, it was her 
responsibility to report any changes in income.

In December 1996, the appellant informed the RO that she had 
no other source of income than the nonservice-connected death 
pension.  She stated she received no income from dividends, 
interests, or other income.  A report of contact dated in 
December 1996 reflects that the Social Security 
Administration (SSA) verified that she had no income from 
SSA.  In the same month, the RO sent a letter notifying the 
appellant that her benefit had been recalculated based on the 
absence of this income.  Again, she was notified that, as a 
condition of this award, it was her responsibility to report 
any changes in income.

In May 1997, DFAS informed the RO that the appellant had 
become entitled to an SBP annuity effective in April 1996 and 
requested verification of whether or not the appellant was 
receiving DIC to prevent overpayment prior to paying the 
annuity.  DFAS indicated the appellant had signed a statement 
authorizing the withholding of any DIC for paying SBP 
overpayments.

The next document in the record is dated in February 2000, 
and is a letter from the RO to the appellant reminding her of 
the importance of any change in her income or dependency 
status.

A report of contact, dated in the same month shows that the 
appellant came in to the RO for an interview.  She reported 
she received pension with no other income.  She stated she 
received SBP and had been receiving it "all of this time."  
She further informed that she would be receiving SSA benefits 
soon.  She indicated she had received the 1997 Earnings 
Verification Report.  She was instructed to fill it out and 
send it in, and that the SBP would create an overpayment.

In September 2000, the RO contacted the Retired Pay Division.  
A report of contact shows that the appellant was receiving 
$532.00 per month as a result of entitlement to SBP.

In October 2000, the RO notified the appellant that payment 
of her pension would be discontinued effective May 1996, 
because she had exceeded the allowable annual income as a 
result of payment of the SBP annuity.  She was advised that 
overpayment may have resulted.

The appellant filed a Financial Status Report in October 
2000, showing monthly receipt of Social Security benefits and 
of SBP benefits.  In the same month, she requested waiver of 
the overpayment, averring that it would cause hardship.  She 
indicated that DFAS had inquired about DIC benefits.

In October 2000, the matter was referred to the Committee.  
Documents show that the overpayment amount was calculated at 
$25,616.  In July 2001, the RO issued a decision denying the 
waiver based on a finding of bad faith, which precluded the 
grant of a waiver.

In July 2001, the appellant filed a notice of disagreement 
stating that she did not understand the reporting 
requirements due to a language barrier.  English is her 
second language.  She argued that she thought income meant 
income received from employment, and that income received 
from a benefit set up by her late husband would not be 
counted.  In addition, she noted that all benefits came from 
VA.

In October 2001, the RO contacted the DFAS and learned that 
the appellant was not issued her first SBP check until May 
13, 1997, retroactive to April 1996.  The RO thereafter 
adjusted the termination date for the appellant's award of VA 
death pension benefits from May 1, 1996, to June 1, 1997, 
thereby decreasing the amount of the overpayment from $25,616 
to $19,552.

A statement of the case, dated in March 2002, confirmed and 
continued the denial of waiver and showed that the amount of 
indebtedness had been revised to $19,552.  The statement of 
the case observed that the appellant had applied for 
benefits, including VA benefits and SSA benefits, and that 
she responded to correct non-receipt of SSA at the time of 
the original grant.  The RO therefore concluded that the 
appellant's ability to communicate in English, even though it 
was her second language, was sufficient and that she should 
have contacted VA when she began to received the SBP annuity.

The appellant perfected her appeal in April 2002, noting only 
her language barrier.  She requested a hearing before a 
member of the Board sitting at the local RO, which she later 
waived.  In September 2002, she submitted a letter written on 
her behalf by her neighbor.  In pertinent part, the neighbor 
states that English is the appellant's second language, and 
that her reading and writing skills are limited.  The 
neighbor stated that the appellant sought help from the VA 
after her husband's death, and that VA workers helped her 
fill out the forms, filling out some of them for her, and 
giving her others to fill out and mail in.  She requested the 
assistance of neighbors and friends to complete these forms 
and to otherwise communicate with the RO.  She indicated that 
the appellant believed that "income" meant income from a 
job, not SBP or VA benefits which her husband had told her 
she was entitled to.  She avers that she never meant to have 
a benefit she wasn't entitled to have.  She followed the 
directions the VA gave her.  She doesn't understand why the 
VA employees would be so helpful to have her apply for a 
benefit to which she wasn't entitled.

The Board has reviewed the evidence of record and finds that 
the appellant did not conceal the fact that she believed she 
was entitled to SBP benefits at the time of her initial claim 
for DIC and nonservice-connected death pension; she declared 
that she believed she was entitled to the annuity and 
referenced the claims file number.  She also noted under 
monthly military retirement that the amount was pending.  
DFAS's May 1997 letter further informed VA that the appellant 
was entitled to benefits, and requested that VA notify DFAS 
of any DIC benefits to prevent overpayment.  The letter shows 
the appellant had signed a document authorizing the 
withholding of DIC for any SPB overpayments.  In addition, 
once the appellant was notified in February 2000 of the need 
to report additional income, the record shows that she 
contacted the RO right away.  The fact that she did not 
understand that SPB was technically considered "income" 
that should have been reported is clear from her statement as 
recorded in the report of contact:  "She is on Pension with 
no income."  Yet, she freely reported receiving SBP "all of 
this time" and that she was going to receive SSA soon.

Moreover, the Board notes that the record shows that the RO 
waited nearly three years after having been contacted by DFAS 
to contact the appellant and send notice to her concerning 
the types of income which would be considered income for 
purposes of reporting to RO.  The RO waited three years and 
six months to verify that she was, in fact, receiving SPB 
payments.

Finally, a close review of the documentation of record 
reveals that the appellant most certainly had assistance 
every time she contacted the RO.  Her initial application 
appears to be in handwriting that does not match her 
signature.  Similarly, her statement correcting income dated 
in December 1996, her request for direct deposit payments, 
her financial status report, and even her notice of 
disagreement and substantive appeal reflect handwriting that 
appears to be different from her signature.  Some of these 
documents, and the report of contact, are furthermore written 
in third person.  For example, her notice of disagreement 
states, "This is widow's notice of disagreement ... She states 
English is a second language."  The February 2000 report of 
contact stated "Widow came in to the interview room today.  
She received a 1997 EVR.  She is on Pension with no income.  
Widow has been getting SBP all of this time.  She stated she 
will get SSA soon."

As noted above, bad faith is defined as unfair or deceptive 
dealing, as conduct that is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and which results in a loss to the government.  The appellant 
has argued that she did not understand that her SBP payments 
were considered income for the purposes of calculating 
nonservice-connected death pension.  She has also averred 
that all benefits were received through VA, so VA should have 
known that she was receiving SBP benefits.  Essentially, in 
this regard, she is arguing that VA was partially at fault in 
the creation of the overpayment.  She further contends that 
recovery of the overpayment would result in financial 
hardship.  These arguments are equitable elements considered 
in waiver cases.  See 38 C.F.R. § 1.965 (2002).  However, the 
RO has held that bad faith on the part of the appellant 
precludes consideration of waiver of recovery of the 
overpayment.

The current overpayment was created by the appellant 
receiving nonservice-connected death pension calculated on 
the basis of her having no other income when, in fact, she 
was also receiving a SBP annuity.  However, the Board finds 
that the appellant did notify the VA that she expected to 
receive SBP benefits.  Rather, VA waited nearly three years 
after receiving notification from DFAS that the appellant was 
entitled to the annuity to contact the appellant, and more 
than three years to verify the fact that appellant was 
receiving the annuity.  Yet, when questioned by the RO in 
February 2000, the appellant clearly evidenced confusion 
concerning what was to be counted as income, but did not 
conceal the fact she was receiving SBP benefits.  Hence VA's 
own failure to act upon notification that the appellant was 
receiving SBP benefits contributed to the overpayment.  In 
addition, when she was notified by DFAS that she was entitled 
to the annuity, the appellant signed documentation designed 
to protect her from an overpayment that may have been caused 
by receiving DIC benefits.  The Board notes that her language 
barrier may have contributed to the confusion caused by the 
fact that both DIC benefits, which she did not receive, and 
nonservice-connected death pension, which she did receive, 
come from VA.  In other words, although she signed 
documentation allowing deduction of DIC benefits to prevent 
the potential overpayment, according to DFAS, she may not 
have understood that this did not include the nonservice-
connected death pension benefits.  Finally, the payments she 
received were deposited electronically into her account, so 
it was the appellant's lack of action, rather than any overt 
action, that resulted in the creation of the overpayment.

As such the necessary criteria for a finding of bad faith is 
not met.


ORDER

Consideration of waiver of recovery of the overpayment of 
nonservice-connected death pension in the amount of 
$19,522.00 is not precluded by bad faith on the part of the 
appellant.


REMAND

In light of the above decision, the question of waiver of 
recovery of the indebtedness should be reviewed by the RO.  
Accordingly, the case is REMANDED to the RO for the following 
action: 

The appellant's request for waiver of 
recovery of the overpayment should be 
reviewed by the Committee on Waivers and 
Compromises after any necessary 
development has been accomplished, such 
as obtaining updated financial data, in 
accordance with the duty to notify and 
duty to assist requirements of VCAA.  If 
the determination remains adverse to the 
appellant, she and her representative 
should be provided a supplemental 
statement of the case and be afforded the 
appropriate time in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellate 
until she receives further notice.  The purpose of this 
REMAND is to ensure that the requirements of due process are 
satisfied.  The Board intimates no opinion as to the 
disposition warranted regarding the matters at issue pending 
completion of the requested action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



